Case 6:17-cv-02206-CEM-GJK Document 321-2 Filed 08/20/21 Page 1 of 4 PageID 8911




                            EXHIBIT 2
     Case 6:17-cv-02206-CEM-GJK Document 321-2 Filed 08/20/21 Page 2 of 4 PageID 8912


Tillie Noble

From:                                 Bryan Busch <bb@buschmills.com>
Sent:                                 Friday, August 20, 2021 10:08 AM
To:                                   Thomas McFarland
Cc:                                   Laura Mirmelli; Chris Cardwell; Tillie Noble
Subject:                              RE: NuVasive/Absolute Medical - Updated Decker Report and Deposition


zoom




Bryan E. Busch
Busch Mills & Slomka LLP
6400 Powers Ferry Road, Suite 391
Atlanta, GA 30339
404.800.4062 (direct dial)
770.265.6245 (mobile)
bb@buschmills.com (email)


From: Thomas McFarland <tmcfarland@gsrm.com>
Sent: Friday, August 20, 2021 10:30 AM
To: Bryan Busch <bb@buschmills.com>
Cc: Laura Mirmelli <lm@buschmills.com>; Chris Cardwell <ccardwell@gsrm.com>; Tillie Noble <tnoble@gsrm.com>
Subject: RE: NuVasive/Absolute Medical ‐ Updated Decker Report and Deposition

Checking now and will get back to you. In person or Zoom?




                              Thomas McFarland
                              Gullett Sanford Robinson & Martin PLLC
                              Main: 615.244.4994 | Direct: 615.921.4214
                              150 Third Avenue South, Suite 1700, Nashville, TN 37201
                              tmcfarland@gsrm.com | www.gsrm.com




From: Bryan Busch <bb@buschmills.com>
Sent: Friday, August 20, 2021 9:29 AM
To: Thomas McFarland <tmcfarland@gsrm.com>
Cc: Laura Mirmelli <lm@buschmills.com>; Chris Cardwell <ccardwell@gsrm.com>; Tillie Noble <tnoble@gsrm.com>
Subject: RE: NuVasive/Absolute Medical ‐ Updated Decker Report and Deposition

The second week of September?




Bryan E. Busch
Busch Mills & Slomka LLP

                                                               1
     Case 6:17-cv-02206-CEM-GJK Document 321-2 Filed 08/20/21 Page 3 of 4 PageID 8913
6400 Powers Ferry Road, Suite 391
Atlanta, GA 30339
404.800.4062 (direct dial)
770.265.6245 (mobile)
bb@buschmills.com (email)


From: Thomas McFarland <tmcfarland@gsrm.com>
Sent: Monday, August 16, 2021 3:56 PM
To: Bryan Busch <bb@buschmills.com>
Cc: Laura Mirmelli <lm@buschmills.com>; Chris Cardwell <ccardwell@gsrm.com>; Tillie Noble <tnoble@gsrm.com>
Subject: RE: NuVasive/Absolute Medical ‐ Updated Decker Report and Deposition

Bryan,

Circling back to this. Let us know your preference and we will check against Misty’s availability.

‐Thomas




                              Thomas McFarland
                              Gullett Sanford Robinson & Martin PLLC
                              Main: 615.244.4994 | Direct: 615.921.4214
                              150 Third Avenue South, Suite 1700, Nashville, TN 37201
                              tmcfarland@gsrm.com | www.gsrm.com




From: Thomas McFarland
Sent: Monday, August 9, 2021 3:25 PM
To: Bryan Busch <bb@buschmills.com>
Cc: Laura Mirmelli <lm@buschmills.com>; Chris Cardwell <ccardwell@gsrm.com>; Tillie Noble <tnoble@gsrm.com>
Subject: RE: NuVasive/Absolute Medical ‐ Updated Decker Report and Deposition

Bryan,

As indicated below, attached please find Misty’s Supplemented Report in the Absolute matter. Let us know some dates
to complete her deposition. She indicated to me that the week of August 30 is not good. Anything other than that we
can probably make work.

Regards,




                              Thomas McFarland
                              Gullett Sanford Robinson & Martin PLLC
                              Main: 615.244.4994 | Direct: 615.921.4214
                              150 Third Avenue South, Suite 1700, Nashville, TN 37201
                              tmcfarland@gsrm.com | www.gsrm.com




                                                               2
    Case 6:17-cv-02206-CEM-GJK Document 321-2 Filed 08/20/21 Page 4 of 4 PageID 8914

From: Thomas McFarland
Sent: Thursday, August 5, 2021 2:16 PM
To: Bryan Busch <bb@buschmills.com>
Cc: Laura Mirmelli <lm@buschmills.com>; Chris Cardwell <ccardwell@gsrm.com>; Tillie Noble <tnoble@gsrm.com>
Subject: NuVasive/Absolute Medical ‐ Updated Decker Report and Deposition

Bryan,

As she testified in her deposition last year, Ms. Decker has been updating her report as we approach trial. We should
have that to you by EOD Monday. After that, I presume you will want to complete her deposition. Please give us some
dates in August that work for you to do that.

Thanks,




                         Thomas McFarland
                         Gullett Sanford Robinson & Martin PLLC
                         Main: 615.244.4994 | Direct: 615.921.4214
                         150 Third Avenue South, Suite 1700, Nashville, TN 37201
                         tmcfarland@gsrm.com | www.gsrm.com




                                                           3
